Citation Nr: 1235211	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served in the National Guard with the following documented periods of service:  January to June 2002 for initial active duty training (IADT); December 2002 for 2 days of active duty; December 2002 to January 2004 for active duty; and August 2004 to January 2005 for active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which in part, denied service connection for a sinus condition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a sinus disability.  He specifically claims that he developed a sinus disability during his last period of active duty service from August 2004 to January 2005.  

In December 2004, a post-deployment review, interview, and assessment was conducted in conjunction with the Veteran's return and separation during his last active duty deployment.  At this time the he reported a history of rhinoplasty in June 2004 with continued nasal congestion since that time.  The timing of this surgery places it during the period of time between his December 2002 to January 2004 period of active duty and his August 2004 to January 2005 period of active duty.

On a service department medical health questionnaire variously dated June 2005 and December 2005, the Veteran reported being prescribed sinus medication.  

In October 2008 a VA Compensation and Pension examination of the Veteran was conducted.  The reported medical history included: a septoplasty in May 2004 and/or a rhinoplasty in June 2004; a nasal cauterization in 2006; and, a third noted nasal or sinus surgery in February 2008.  While these records appear to be private medical records for surgeries conducted while the Veteran was not on active duty, nevertheless, they appear relevant to the Veteran's claim and an attempt to obtain these records should be made.

In view of the nature of the veteran's claim, all records of treatment should be obtained and associated with the claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The record indicates that the Veteran was in the National Guard subsequent to the initial filing of his claim in June 2008.  Since the Veteran's service treatment records were received in July 2008, additional service treatment records relevant to the claim may exist.  

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran confirm the dates of his total period(s) of National Guard Service, not just the periods of active duty and ADT already verified.  Then, if the evidence suggests that there are additional National Guard service treatment records which are not already of record, obtain complete copies of the Veteran's service treatment records from the service department or the appropriate depository of records.  

2.  Tell the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed sinus disability since 2004.  Subsequently, and after securing the proper authorizations where necessary, make arrangements in order to obtain all the records of treatment from all the sources listed which are not already on file.  The Board is particularly interested in obtaining all records and reports related to his nasal and sinus surgeries conducted in: May or June 2004, 2006, and February 2008, as well as the records related to the evaluation and prescription of sinus medication reported on his 2005 service department examination form.  The RO must also obtain all the records of any treatment at VA facilities which are not already on file.  

3. Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Conduct any additional development, such as additional examination, if the newly obtained evidence indicates it is warranted.

4.  Following the above, readjudicate the Veteran's claim for service connection for a sinus disability.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

